Case 2:21-cv-04567-JS-JMW Document 1-2 Filed 08/13/21 Page 1 of 3 PageID #: 14




                       Exhibit A
         Case 2:21-cv-04567-JS-JMW Document 1-2 Filed 08/13/21 Page 2 of 3 PageID #: 15




Seth D. Rigrodsky                                                                                     Marc A. Rigrodsky
Admitted in DE, NY                                                                                       Admitted in CT, DC

Brian D. Long                                                                                              Gina M. Serra
Admitted in DE, PA                                                                                Admitted in DE, NJ, NY, PA

Timothy J. MacFall                                                                                      Vincent A. Licata
Admitted in NY                                                                                               Admitted in NY


                                                             November 9, 2020

          VIA EMAIL
          Jaime Mercado, Esq.
          Simpson Thacher & Bartlett LLP
          425 Lexington Avenue
          New York, NY 10017
          jmercado@stblaw.com

                     Re:   Acamar Partners Acquisition Corp.

          Dear Counsel:

                 I write on behalf of Eric C. Broyles (“Plaintiff”), a stockholder of Acamar Partners
          Acquisition Corp. (“Acamar” or the “Company”), regarding the registration statement (the
          “Registration Statement”) filed with the United States Securities and Exchange Commission
          (“SEC”) in connection with the Proposed Transaction (defined below).

                  On October 21, 2020, Acamar’s Board of Directors (the “Board”) caused the Company to
          enter into an agreement and plan of merger (the “Merger Agreement”) with Acamar Partners Sub,
          Inc. (“Merger Sub”) and CarLotz, Inc. (“CarLotz”). Pursuant to the terms of the Merger
          Agreement, among other things: (i) Merger Sub will merge with and into CarLotz, with CarLotz
          surviving as a wholly-owned subsidiary of Acamar; and (ii) each share of CarLotz common stock
          will be converted into the right to receive cash and shares of newly-issued Class A common stock
          of Acamar (the “Proposed Transaction”).

                 On October 29, 2020, Acamar filed the Registration Statement with the SEC, which
          recommends that Acamar’s stockholders vote to approve the Proposed Transaction. Plaintiff
          believes that Acamar and the Board have violated federal securities laws in connection with the
          Registration Statement. Plaintiff asserts that the Registration Statement omits material information
          with respect to the Proposed Transaction, which renders the Registration Statement false and
          misleading.

                 Plaintiff demands that Acamar and the Board immediately provide corrective disclosures
          in an amendment or supplement to the Registration Statement as set forth below. Specifically,
          Acamar and the Board must disclose the following information prior to the stockholder vote on
          the Proposed Transaction:


300 Delaware Avenue | Suite 210                                               825 East Gate Boulevard | Suite 300
Wilmington, Delaware | 19801                                                       Garden City, New York | 11530
T 302.295.5310                                                                                  T 516.683.3516
Case 2:21-cv-04567-JS-JMW Document 1-2 Filed 08/13/21 Page 3 of 3 PageID #: 16

Jaime Mercado, Esq.
November 9, 2020
Page 2


       1.      CarLotz’s financial projections.

       2.      The Company’s financial projections.

        3.      The terms of the non-disclosure agreements executed by the Company during the
process leading up to the execution of the Merger Agreement, including whether they contained
standstill and/or “don’t ask, don’t waive” provisions.

        4.      The terms and values of the indications of interest and letters of intent submitted
during the process leading up to the execution of the Merger Agreement, including the “proposals
[sent] to more than ten of the[] targets” and the letters of intent signed with four companies.

       5.      The terms of Goldman Sachs & Co. LLC’s engagement, including: (i) the amount
of compensation the financial advisor has received or will receive in connection with its
engagement; (ii) the amount of the financial advisor’s compensation that is contingent upon the
consummation of the Proposed Transaction; (iii) whether the financial advisor has performed past
services for any parties to the Merger Agreement or their affiliates; (iv) the timing and nature of
such services; and (v) the amount of compensation received by the financial advisor for providing
such services.

       6.     A fair summary of the “valuation materials prepared by Acamar Partners’ financial
advisors and certain financial analysis . . . summary materials prepared by Acamar Partners’
management.”

        7.     The timing and nature of all communications regarding the future employment and
directorship of the Company’s officers and directors, including who participated in all such
communications.

        This demand is without prejudice to any of Plaintiff’s rights, all of which are hereby
expressly reserved, including the right to supplement or amend the claims set forth herein, and the
right to file a complaint for violations of Sections 14(a) and 20(a) of the Securities Exchange Act
of 1934 in connection with the Registration Statement.

                                             Sincerely,

                                             /s/ Gina M. Serra

                                             Gina M. Serra, Esq.
